Citation Nr: 1719668	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of thoracic vertebrae fractures. 

2.  Entitlement to service connection for residuals of pelvic fracture. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1992 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In August 2015, the Board remanded the appeal to schedule the Veteran for a Board hearing.  In November 2016, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the thoracolumbar spine had its onset in service. 

2.  The Veteran's right sacroiliitis had its onset in service. 



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for degenerative disc disease of the thoracolumbar spine are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria to establish entitlement to service connection for right sacroiliitis are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that her current disabilities are a residual of an in-service motor vehicle-pedestrian accident.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, a March 2010 VA examination report shows that the Veteran was diagnosed with degenerative disc disease of the thoracolumbar spine and right sacroiliitis, satisfying element one of service connection.  

Regarding element two, the Veteran testified that in July 1993, she was struck by a taxi as a pedestrian in Korea.  See November 2016 Board Hearing Transcript at 3.  She further testified that she went to a base hospital in Yongsan following the motor vehicle accident and that contemporaneous X-rays were negative.  Id.  She was prescribed bedrest for three days.  Id.  The available service treatment records (STRs) do not document the Veteran's accident or treatment related to the accident.  She has reported experiencing ongoing back and pelvic pain in service and that she has continued to experience related symptoms ever since.  Id at 7.  She testified that in 2000, her chiropractor showed her an X-ray that revealed an old healed pelvic fracture.  Id at 8.  Chiropractic treatment records dated in 2000, years prior to her claim for benefits, note the Veteran's report of being hit by a car 6.5 years prior, when she was on active duty.  She testified that there were no intercurrent injuries.  
The Veteran is competent to recount her contemporaneous personal observations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds her reports, which have been consistent over the entirety of the appeal period and mirror her statements to her chiropractor in 2000, to be credible.  See, e.g., April 2010 Notice of Disagreement and October 2011 VA Form 9.  As such, the Board finds the Veteran was injured in a motor vehicle-pedestrian accident during service.  Additionally, the STRs document complaints of lower abdominal and back pain in November 1993, diagnosed as round ligament pain related to her pregnancy.  She complained of back pain three times in January 1994 with a reported history of her back "popping out."  She was diagnosed with mechanical low back pain and a pelvic tilt.  Thus, the second element of service connection is also established.

Regarding the final element, nexus, in March 2010, a VA physician opined that the Veteran's back and pelvic disorders were as likely as not related to the in-service injuries.  The examiner explained that sacroiliitis and degenerative disc disease of the spine can be caused by a traumatic injury, such as in the Veteran's case, being hit by a motor vehicle.  

In a March 2010 addendum opinion, after a review of the Veteran's claims file, the same examiner determined that the Veteran's in-service complaints of low back pain were likely an acute back problem associated solely to her pregnancy.  Further, the examiner opined that there was no documentation of the motor vehicle-pedestrian accident in the STRs and therefore determined that the Veteran did not have any trauma or injury to her low back or pelvis in service.  Thus, the examiner concluded that the Veteran's current disorders were not related to service.  

The Board finds that the March 2010 addendum VA medical opinion is of limited probative value.  In this regard, the VA examiner did not appear to consider the Veteran's competent reports as to the onset and continuity of symptomatology since service.  Critically, the absence of evidence of treatment for the July 1993 motor vehicle accident cannot, standing alone, serve as a basis for a negative opinion.  
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

In conclusion, after taking into account the Veteran's lay statements, her STRs, and the March 2010 favorable medical opinion, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes a link between the Veteran's degenerative disc disease of the thoracolumbar spine, right sacroiliitis, and service.  


ORDER

Service connection for degenerative disc disease of the thoracolumbar spine is granted.  

Service connection for right sacroiliitis is granted.  



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


